dismis.re                                                           



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-03-145-CV



ATLAS COPCO TOOLS, INC. 			                APPELLANTS AND

AND AIR POWER TOOL & 							 APPELLEES

HOIST, INC.
 



V.



AIR POWER TOOL & HOIST, 					  APPELLEES AND

INC. AND TOOLING 							      APPELLANTS

TECHNOLOGIES, L.L.C.
 



----------

FROM THE 342
ND
 DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered “Appellant’s Motion To Voluntarily Dismiss,” in which Air Power Tool & Hoist, Inc. asks the court to dismiss its appeal against Tooling Technologies, Inc.  It is the court's opinion that the motion should be granted; therefore, we dismiss the appeal of appellant Air Power Tool & Hoist, Inc.  
See 
T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(f).  This case shall hereafter be styled “
Atlas Copco Tools, Inc. v. Air Power Tool & Hoist, Inc.
”



Appellant Air Power Tool & Hoist, Inc. shall bear its costs incurred in this appeal, for which let execution issue.



PER CURIAM	





PANEL D:  HOLMAN, GARDNER, and WALKER, JJ.



DELIVERED: July 24, 2003



FOOTNOTES
1:See 
Tex. R. App. P. 47.4.